Title: From Thomas Jefferson to Nathaniel Macon, 23 November 1821
From: Jefferson, Thomas
To: Macon, Nathaniel


Dear Sir
Monticello
Nov. 23. 21.
Absence at an occasional but distant residence prevented my recieving your friendly letter of oct. 20 till three days ago. a line from my good old friends is like balm to my soul. you ask me what you are to do with my letters of Sep.19. I wrote it, my dear Sir, with no other view than to pour my thoughts into your bosom. I knew they would be safe there, and I believed they would be welcome. but if you think, as you say that ‘good may be done by shewing it to a few welltried friends’ I have no objection to that. but ultimately you cannot do better than to throw it into the fire.My confidence, as you kindly observed, has been often abused by the publication of my letters for the purposes of interest or vanity; and it has been to me the source of much pain to be exhibited before the public in forms not meant for them I recieve letters expressed in the most friendly  and even affectionate terms, sometimes perhaps asking my opinion on some subject. I cannot refuse to answer such letters, not can I do it. dryly and suspiciously. among a score or two of such correspondents, one perhaps betrays me. I feel it mortifyingly; but conclude I had better incur one treachery than offend a score or two of good people. I sometimes expressly desire that my letter may not be published; but this is so like requesting a man not to steal or cheat that I am ashamed of it after I have done it.Our government is now taking so steady a course, as to shew by what road it will pass to destruction, to wit, by consolidation first; and then corruption, it’s necessary consequence. the engine of consolidation will be the Federal judiciary; the two other branches the corrupting and corrupted instruments. I fear an explosion in our state legislature. I wish they may restrain themselves to a strong but temperate Protestation. Virginia is not at present in favor with her co-states. an opposition headed by her would determine all the Anti-Missouri states to take the contrary side. she had better lie by therefore till the shoe shall pinch an Eastern state. let the cry be first raised from that quarter, & we may fall into it with effect. but I fear our Eastern associates wish for consolidation, in which they would be joined by the smaller states generally.—but, with one foot in the grave,—I have no right to meddle with these things. ever and affectionatelyYoursTh: Jefferson